DETAILED ACTION
This office action is in response to amendments filed on 10/04/2021.
Claims 1-2, and 5-9 are pending of which claim 1 is independent claims, and claims 3 and 4 are canceled.
Information disclosure
IDS, filed on 11/10/2020 and 12/15/2020, is considered.
Allowable Subject Matter
Claims 1-2, and 5-9 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with  management of a so-called n+p site diversity where a load-sharing diversity is implemented in a digital transparent processor (DTP) in the satellite to guarantee an availability of the very high throughput satellite communication system.  
.

Claims 1-7 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…high throughput satellite communication system, the method for managing telecommunication data traffic of a very high throughput satellite communication system comprising: wherein, for each satellite, a management of a so-called n+p site diversity and/or of a load-sharing diversity is implemented in a digital transparent processor (DTP) in the satellite to guarantee an availability of the very high throughput satellite communication system- wherein the so-called n+p site diversity is implemented by the digital transparent processor (DTP), by switchover from a nominal 


Knopp (US Pub. No. 20200322044) discloses a feeder link operating in a diversity mode. However the disclosure of  Knopp taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with high throughput satellite communication system, the method for managing telecommunication data traffic of a very high throughput satellite communication system comprising: wherein, for each satellite, a management of a so-called n+p site diversity and/or of a load-sharing diversity is implemented in a digital transparent processor (DTP) in the satellite to guarantee an availability of the very high throughput satellite communication system- wherein the so-called n+p site diversity is implemented by the digital transparent processor (DTP), by switchover from a nominal site to a diversity site, by a rerouting of input ports from a switched-over nominal site to said diversity site, whose output ports are those of the switched-over nominal site as specified in claim 1  in combination with other limitations recited as specified in claim 1.



Ganu (US Pub.  20140274037) discloses a set of access point association with client devices. However the disclosure of  Ganu taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with the load-sharing diversity allowing several sites to serve one user spot is implemented by the digital transparent processor (DTP) by subdivision of an uplink frequency bandwidth into frequency sub-bands, and by allocation of these sub- bands to any set of output ports to frequency-multiplex them on the one hand to one and a same site for a forward channel and on the other hand to different sites for a return channel as claimed in claim 1  in combination with other limitations recited as specified in claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHIRIN SAM/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        
/DEBEBE A ASEFA/Examiner, Art Unit 2476